Respondent admitted that he had solicited negligence eases. He co-operated in every way in this proceeding. No claim is made of any other unprofessional conduct. The learned Official Referee recommended a suspension of three months. This court is unable to agree with that recommendation and decides that the offense requires a suspension from the practice of the law for a period of six months. Respondent is suspended from the practice of the law for a period of six months, beginning July 1, 1944. Present— Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ.